NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4776-17T4


STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHERRY A. LOALBO,

     Defendant-Appellant.
______________________________

                    Argued March 12, 2019 – Decided April 22, 2019

                    Before Judges Yannotti and Gilson.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Morris County, Municipal Appeal No. 17-
                    038.

                    John M. Loalbo argued the cause for appellant.

                    Paula Cristina Jordao, Assistant Prosecutor, argued the
                    cause for respondent (Fredric M. Knapp, Morris County
                    Prosecutor, attorney; Paula Cristina Jordao, on the
                    brief).

PER CURIAM
      Defendant appeals from a judgment entered by the Law Division finding

defendant guilty of failing to yield to a pedestrian, in violation of N.J.S.A. 39:4-

36(a), and sentencing her to pay a fine of $200 and $33 in court costs. We

affirm.

      This matter arises from an incident which occurred on May 15, 2017, in

Mendham. On that date, Officer Christopher Irons of the Mendham Police

Department (MPD) was on duty in a marked police vehicle, and assigned to

crosswalk enforcement. Irons was parked on the westbound side of the road, in

a driveway on East Main Street, which is also referred to as Route 24.

      Irons was facing the crosswalk. He observed a pedestrian enter a marked

crosswalk. Three vehicles passed through the crosswalk before the pedestrian

could cross. Defendant was the operator of the third vehicle. Irons stopped the

vehicle and issued a summons to defendant, charging her with failing to yield to

a pedestrian, in violation of N.J.S.A. 39:4-36(a).

      The matter was tried in the Washington Township Municipal Court. At

the trial, Irons testified that he has been employed by the MPD for eight years

and, at the time of the trial, he was a detective. Irons stated that he has had

training in New Jersey's motor vehicle laws, including violations of Title 39. As

part of his training, he has been involved in the enforcement of the laws


                                                                            A-4776-17T4
                                         2
governing pedestrians crossing within crosswalks.        He stated that when a

pedestrian reaches the double yellow line in the roadway, the driver must stop

and yield to the pedestrian.

      Irons testified that at around 7:40 a.m. on May 15, 2017, he was on duty

and assigned to crosswalk enforcement. He noted that the speed limit on the

road in that location is thirty-five miles per hour. He also noted that there were

vertical signs in the roadway. There also were pedestrian crossing signs on both

sides of the crosswalk, about 100 to 150 feet from the crosswalk.

      The State played a video recording of the incident, and Irons provided a

narration while it was being played. The parties stipulated that defendant was

driving a 2014 black sedan. The officer stated that based on his training and

experience, it was possible for defendant to stop her vehicle, in the exercise of

due care, and allow the pedestrian to cross safely.

      Irons noted that after the pedestrian entered the crosswalk, two vehicles

preceded defendant's vehicle through the crosswalk. He stated, however, that

the first vehicle did not have a reasonable amount of time to stop for the

pedestrian, and the second vehicle would be "questionable." He testified that

defendant "had [a] reasonable [amount of] time to react and stop." He did not

observe defendant attempt to slow or stop her car. He also stated that while he


                                                                          A-4776-17T4
                                        3
did not know how fast defendant was driving at the time, or how many feet it

would take for her to stop her vehicle, he believed she had a reasonable amount

of time to stop.

      On cross-examination, Irons was asked how many feet it would take for a

vehicle traveling thirty-five miles per hour to stop. He stated that he did not

know how fast defendant was traveling. Defendant's attorney showed Irons the

Driver's Manual (the Manual) issued by the New Jersey Motor Vehicle

Commission (MVC), which includes estimated stopping distances for passenger

vehicles.

      Irons agreed that according to the Manual, it would take about 135 feet

for a passenger vehicle to stop under certain conditions. Defendant's attorney

asked the officer to estimate the distance between defendant's car and the

crosswalk, when he first observed defendant's car.         He estimated that the

distance was about 100 to 125 feet.

      The municipal court judge denied defendant's motion for a judgment of

acquittal. The judge then placed his decision on the record, finding defendant

guilty of violating N.J.S.A. 39:4-36(a). The judge noted that Irons had based

his opinion on his experience as a police officer, his observations of the traffic,




                                                                           A-4776-17T4
                                        4
and opined that defendant's vehicle could have stopped before approaching the

crosswalk.

      The judge stated that the videotape was compelling and it showed that

defendant "made absolutely no attempt to slow or stop" which indicated that "it

mattered not" how far the vehicle was from the crosswalk. The judge concluded

that the State had presented sufficient evidence to establish beyond a reasonable

doubt that defendant violated N.J.S.A. 39:4-36(a).

      Defendant filed an appeal, seeking de novo review by the Law Division.

Judge Catherine I. Enright heard oral argument and on May 9, 2018, filed a

written opinion in which she thoroughly reviewed the evidence. Judge Enright

noted that the municipal court judge had not questioned Irons's credibility. She

also found Irons's testimony to be credible. She stated that she had reviewed the

video recording several times, and it showed that the sequence of events

"unfolded rather quickly."

      The judge pointed out that "the crosswalk was clearly marked[,] and there

were vertical signs alerting drivers that they had to stop for pedestrians[.]" The

judge observed that "[t]here [was] nothing in the record confirming how fast

defendant was driving [when] she entered the crosswalk." Nevertheless, the




                                                                          A-4776-17T4
                                        5
video recording showed that two cars passed after the pedestrian stepped fully

into the crosswalk.

      The judge stated that defendant's car followed and the recording showed

her car was not immediately behind the second car. The judge concluded that

            based on this video and Of[ficer] Iron[s]'s testimony
            (which corroborated what is reflected in the video), . . .
            the State met its burden in establishing, beyond a
            reasonable doubt, that defendant had ample opportunity
            to slow her vehicle and yield to the pedestrian who was
            already in the walkway and in defendant's lane of
            traffic. The court further finds the pedestrian who was
            crossing did not walk or run into the path of defendant's
            vehicle making it impossible for defendant to yield or
            stop. As defendant failed to yield to this pedestrian,
            even though she could have done so, she violated
            N.J.S.A. 39:4-36a.

      The judge ordered defendant to pay a fine of $200 and $33 in court costs.

The judge memorialized her decision in a judgment dated May 18, 2018. This

appeal followed.

      On appeal, defendant argues:

            I. THE STATE FAILED TO PROVE EACH
            ELEMENT OF THE OFFENSE BY SUFFICIENT,
            CREDIBLE EVIDENCE BEYOND A REASONABLE
            DOUBT AND, THEREFORE, THE TRIAL COURT
            ERRED IN CONVICTING DEFENDANT.

            II. OFFICER IRONS'[S] TESTIMONY WAS
            IMPROPERLY ACCEPTED BY THE TRIAL COURT
            AND, IN ANY EVENT, FAILED TO ESTABLISH

                                                                         A-4776-17T4
                                        6
            DEFENDANT'S GUILT BEYOND A REASONABLE
            DOUBT.

                  A. Lay Opinion v. Expert Opinion.

                  B. Lay Opinion.

                        1.   Standard.

                        2. Officer Irons'[s] Testimony Was
                  Conclusory on Guilt, Not Rationally Based on
                  Directly Observed Inferences and, Therefore, Is
                  Inadmissible as Lay Opinion Testimony.

                  C. Expert Opinion.

                        1.   Standard.

                        2. Officer Irons Lacks the Credentials to
                  Qualify as an Expert In This Matter, and There Is
                  Insufficient Evidence on the Record to
                  Substantiate an Expert Opinion.

                        3. The Lower Courts Erred in Admitting
                  Officer Irons'[s] Net Opinion as Conclusive of
                  Defendant's Guilt.

            III. THE      COURT       IMPUTED LEGAL
            REQUIREMENTS THAT ARE NOT PART OF THE
            STATUTE AND, THEREFORE, ERRED IN
            CONVICTING DEFENDANT FOR A VIOLATION
            UNDER [N.J.S.A.] 39:4-36.

      We have thoroughly reviewed the record in light of these contentions, and

conclude that defendant's arguments lack sufficient merit to warrant extended

discussion. See R. 2:11-3(e)(2). We affirm defendant's conviction substantially

                                                                       A-4776-17T4
                                         7
for the reasons stated by Judge Enright in her thorough and well-reasoned

opinion. We add the following comments.

      N.J.S.A. 39:4-36 provides that

            a. The driver of a vehicle shall yield the right-of-way to
            a pedestrian crossing the roadway within any unmarked
            crosswalk at an intersection, except at crosswalks when
            the movement of traffic is being regulated by police
            officers or traffic control signals, or where otherwise
            regulated by municipal, county, or State regulation, and
            except where a pedestrian tunnel or overhead
            pedestrian crossing has been provided:

            (1) The driver of a vehicle shall stop and remain
            stopped to allow a pedestrian to cross the roadway
            within a marked crosswalk, when the pedestrian is
            upon, or within one lane of, the half of the roadway,
            upon which the vehicle is traveling or onto which it is
            turning. . . .

            (2) No pedestrian shall leave a curb or other place of
            safety and walk or run into the path of a vehicle which
            is so close that is impossible for the driver to yield or
            stop.

      Here, the State presented sufficient evidence for the Law Division judge

to find, beyond a reasonable doubt, that defendant violated N.J.S.A. 39:4-36(a).

As we have explained, that evidence consisted of Irons's testimony about the

incident and the video recording he made. Irons testified that there were vertical

signs in the roadway and pedestrian crossing signs, which warned drivers they

were approaching a pedestrian crosswalk. The officer testified, based on his

                                                                          A-4776-17T4
                                        8
training and experience, that defendant had a reasonable time in which to stop

her car and let the pedestrian safely cross the roadway.

      Defendant argues, however, that the State had to prove beyond a

reasonable doubt that she had sufficient time to stop before she reached the

crosswalk. She contends the State's evidence on this issue was deficient because

the State did not present evidence establishing her distance from the crosswalk

when the pedestrian entered the crosswalk.

      In support of her argument, defendant relies upon the MVC's Manual,

which states that a passenger vehicle traveling thirty-five miles per hour would

require about 135 feet to stop. However, as the State points out, the Manual

merely approximates the stopping distance, which depends on a variety of

factors including speed, motorist reaction time, weather conditions, visibility,

vehicle weight, brake conditions, conditions of the tires and their type, and

conditions of the roadway.

      Defendant further argues that the trial court erred by accepting Irons's

testimony, which defendant contends was improper lay opinion testimony. We

disagree. Rule 701 permits a witness, who is not testifying as an expert, to

provide "testimony in the form of opinions or inferences . . . if it (a) is rationally

based on the perception of the witness, and (b) will assist in understanding the


                                                                              A-4776-17T4
                                          9
witness' testimony or in determining a fact in issue." N.J.R.E. 701. Lay opinion

testimony is permitted to show "what was directly perceived by the witness."

State v. McLean, 205 N.J. 438, 460 (2011).

      Irons's testimony that defendant had sufficient time in which to stop

before the crosswalk was proper lay opinion testimony under Rule 701. The

officer based his opinion on his personal observations and perceptions. He was

present and observed the pedestrian enter the crosswalk. He also observed

defendant's vehicle and the speed at which it was traveling. His observations

and perceptions provided a sufficient basis for his opinion that it was possible

for defendant to bring her vehicle to a stop so that the pedestrian could safely

cross the roadway.

      Defendant also contends the trial court erred by imputing legal

requirements that are not set forth in N.J.S.A. 39:4-36. Defendant asserts the

municipal court judge stated that a driver must "attempt to slow or stop" at the

crosswalk. She also notes that Irons had testified that he did not see defendant

attempt "to slow or stop" her car.

      We find no merit in this argument. We review the judgment of the Law

Division, not the municipal court. See State v. Adubato, 420 N.J. Super. 167,

175-76 (App. Div. 2011) (quoting State v. Oliveri, 336 N.J. Super. 244, 251


                                                                        A-4776-17T4
                                      10
(App. Div. 2001)). Here, Judge Enright commented "that defendant had ample

opportunity to slow her vehicle and yield to the pedestrian who was already in

the walkway and in defendant's lane of traffic." The judge's comment did not ,

however, impose requirements in addition to those in N.J.S.A. 39:4-36(a). The

judge merely referenced evidence, which supported the conclusion that

defendant had sufficient time in which to stop her vehicle.

      Affirmed.




                                                                       A-4776-17T4
                                      11